Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.
Claims 1, 13, 14, 17-20 are amended.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Ali Asser at 01/20/2022.
The application has been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO CLAIMS


1.	(Previously Presented) A method, comprising:
	receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; 
	generating a first disposable email address (DEA) associated with the first email account; 
	transmitting, to the system, the first DEA associated with the first email account;
	analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address;
	generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: 

	generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA; 
	providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email;
	receiving a third email from the system, wherein: 
the third email is addressed to a second email address; and
the third email is indicative of the first DEA;
	generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; 
	transmitting, to a second email account associated with the second email address, the fourth email; and
	deactivating the first DEA. 

2. 	(Previously Presented) The method of claim 1, comprising: 
prior to the deactivating the first DEA, receiving a fifth email, addressed to the first DEA, from the system; and
	transmitting the fifth email to the first email account.

3.	(Previously Presented) The method of claim 1, comprising:
	prior to the deactivating the first DEA, receiving a fifth email, addressed to the first DEA, from the system;
	generating a fourth email based upon the fifth email, wherein the fourth email comprises an indication of the first email address; and
	transmitting the fourth email to the first email account. 

4.	(Previously Presented) The method of claim 3, wherein the generating the fourth email based upon the fifth email comprises:
	generating a fourth email body of the fourth email based upon content of a third email body of the fifth email, wherein the fourth email body of the fourth email comprises the content of the third email body of the fifth email; and
	generating a fourth email header of the fourth email, wherein: 
the fourth email header comprises a sender address indicative of the first email address; and
the fourth email header of the fourth email is different than a third email header of the fifth email.

5.	(Previously Presented) The method of claim 1, wherein the generating the first set of modified emails comprises:
	generating a first email body of the first modified email based upon content of a third email body of a fifth email of the first set of emails, wherein the first email body of the first modified email comprises the content of the third email body of the fifth email; and
	generating a first email header of the first modified email, wherein at least one of:
the first email header comprises a sender address indicative of the first DEA and the first email header of the first modified email is different than a third email header of the fifth email; or
the first email header comprises a recipient address indicative of the first DEA and the first email header of the first modified email is different than the third email header of the fifth email. 

6.	(Previously Presented) The method of claim 1, wherein a sender address of the third email is indicative of the first DEA.

7.	(Previously Presented) The method of claim 1, wherein a sender address of the fourth email is indicative of the first email address.

8.	(Original) The method of claim 1, comprising:
	controlling a graphical user interface of a first client device associated with the first email account to display an interface; and
	displaying, via the interface, a selectable input associated with providing the system with access to the first set of resources, wherein the request is received responsive to a selection of the selectable input.

9.	(Original) The method of claim 1, wherein the request is received from a server associated with the system.

10.	(Original) The method of claim 1, wherein the deactivating the first DEA is performed responsive to receiving a second request to deactivate the first DEA. 

11.	(Original) The method of claim 10, comprising:
	determining that a duration of time that the first DEA is active meets a threshold duration of time;
	generating, based upon the duration of time meeting the threshold duration of time, a notification; and
	transmitting the notification to a first client device associated with the first email account, wherein:

		the second request to deactivate the first DEA is received via a selection of the selectable input.

12.	(Original) The method of claim 1, wherein the deactivating the first DEA is performed responsive to a duration of time that the first DEA is active meeting a threshold duration of time. 

13.	(Currently Amended) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
	receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; 
	generating a first disposable email address (DEA) associated with the first email account;
	transmitting, to the system, the first DEA associated with the first email account; 
		analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address;
		generating, based upon [[a]] the first set of emails comprising the first email and the second email  associated with the request, wherein the generating the first set of modified emails comprises concurrently: 
		generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with ; and 
		generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with 
		
		receiving a third email from the system, wherein: 
the third email is addressed to a second email address; and
the third email is indicative of the first DEA;
		generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; 
transmitting, to a second email account associated with the second email address, the fourth email; and
		deactivating the first DEA.

14.	(Currently Amended) The computing device of claim 13, wherein the request is received from a server associated with the system 

15.	(Original) The computing device of claim 13, wherein the deactivating the first DEA is performed responsive to receiving a second request to deactivate the first DEA. 

16.	(Original) The computing device of claim 13, wherein the deactivating the first DEA is performed responsive to a duration of time that the first DEA is active meeting a threshold duration of time.

17.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; 
	generating a first disposable email address (DEA) associated with the first email account; 
	transmitting, to the system, the first DEA associated with the first email account;
	analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address;
	generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: 
	generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and 
	generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA; 
	providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email;
	receiving a third email from the system, wherein: 
the third email is addressed to a second email address; and
the third email is indicative of the first DEA;
	generating, based upon the third email, a fourth email, wherein the fourth email is indicative of the first email address; and
	transmitting, to a second email account associated with the second email address, the fourth email


	
	
	

18.	(Currently Amended) The non-transitory machine readable medium of claim 17, wherein the request is received from a server associated with the system 

19.	(Currently Amended) The non-transitory machine readable medium of claim 17, the operations comprising: 
deactivating the first DEA 

20.	(Currently Amended) The non-transitory machine readable medium of claim [[17]] 19, wherein the deactivating the first DEA is performed responsive to at least one of: 
receiving a second request to deactivate the first DEA; or
a duration of time that the first DEA is active meeting a threshold duration of time 




Reason for Allowance:
The following is an examiner's statement of reasons for allowance:


Esfahani et al. (U.S. Patent Application: 20140047043) teaches An integrated system allows easily creating and using disposable email addresses. The disposable email address is created by an email server, which manages correspondence using the disposable email address to avoid exposing the associated non -disposable email address. Context information may be associated with a disposable email address, where the context information is not visible in email sent using the disposable email address. Expiration information may also be associated with the disposable email address, where the expiration information defines conditions that cause the disposable email address to expire. Should the disposable address be misused, the associated context may allow a user to recognize what correspondent exposed the disposable address to misuse. (See Abstract)

Perlman et al.  (U.S. Patent: 7558829) teaches A system and method are described for filtering unwanted email messages. One embodiment of the filtering method comprises defining a plurality of disposable email addresses, wherein each of the disposable email addresses is associated with a different Website and/or individual; and in response to detecting a particular Website being visited by an end user, automatically providing the user with one or more disposable email address options from which to select. (abstract)

Salada et al.  (U.S. Patent Application: 20090320109) teaches Architecture for generating a temporary account (e.g., an email address) with a user-supplied friendly name and a secret used to the sign the temporary account. For example, when a user wishes to create a temporary email address to use with an online organization, a friendly name is provided and the system generates a temporary email address including the friendly name. A signing component signs the temporary email address with a secret. One or more of these secrets can be provisioned prior to the user's creation of a friendly name, which eliminates propagation delay. During use, only incoming email messages having the temporary email address signed with the secret are validated. When the user revokes the temporary email address, the 

Grynberg et al.  (U.S. Patent Application: 20030200334) teaches A system and method for controlling the use of addresses by using address computation techniques is described.  A system comprising alias address creation software generates multiple alias addresses representing a single real address of a particular recipient.  Each alias address is computed from data representing a prospective sender and a recipient.  A sender is provided with an alias address by a recipient for communicating back to said recipient.  Messages sent by a sender, employing alias addresses are analysed to a forwarding server which validates each alias address and checks it against a blocking list.  Messages which pass these checks are directed to the recipient's real address registered with said forwarding server..(abstract)

However, the prior art of records fail to teach or suggest individually or in combination:
A method, comprising:	receiving a request to provide a system with access to a first set of resources, wherein the first set of resources are associated with a first email account associated with a first email address; 	generating a first disposable email address (DEA) associated with the first email account; transmitting, to the system, the first DEA associated with the first email account;	analyzing emails of the first email account to identify a first set of emails associated with the request to provide the system with access to the first set of resources, wherein a first email of the first set of emails comprises an indication of the first email address and a second email of the first set of emails comprises an indication of the first email address; generating, based upon the first set of emails comprising the first email and the second email, a first set of modified emails associated with the request, wherein the generating the first set of modified emails comprises concurrently: generating a first modified email of the first set of modified emails by replacing the indication of the first email address in the first email with an indication of the first DEA; and generating a second modified email of the first set of modified emails by replacing the indication of the first email address in the second email with an indication of the first DEA; providing, to the system, access to the first set of modified emails comprising the first modified email and the second modified email; receiving a third email from the system, wherein: the third email is addressed 
Dependent claims 2-12 further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 13.
Dependent claims 14-16 further limits allowed independent claim 13; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 17.
Dependent claims 18-20 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449